—Appeal from a judgment of the County Court of Schoharie County (Lamont, J.), rendered June 17, 1992, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Upon reviewing the record and brief submitted by defense counsel, as well as defendant’s pro se correspondence, we agree with defense counsel that there are no nonfrivolous issues that could be raised on appeal. Consequently, the *744judgment should be affirmed and counsel’s application for leave to withdraw granted.
Cardona, P. J., Mercure, White and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.